                    Case 19-11938-LSS              Doc 414       Filed 05/27/21         Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 7

    UBIOME, INC.,1                                           Case No. 19-11938 (LSS)

                               Debtor.                       Ref. Docket No. 396




    ORDER GRANTING FIFTH INTERIM APPLICATION OF FTI CONSULTING, INC.
          FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
              FOR DATA RECOVERY SERVICES TO THE TRUSTEE
         FOR THE PERIOD DECEMBER 1, 2020 THROUGH MARCH 31, 2021

                    Upon consideration of the Fifth Interim Application for Compensation and for

Reimbursement of Expenses for the Period from December 1, 2020 through March 31, 2021 (the

“Application”) filed by FTI Consulting, Inc. (“FTI”), as provider of data recovery services for

Alfred T. Giuliano, the Chapter 7 Trustee (the “Trustee”) in the above-captioned case, for

interim compensation for services rendered and reimbursement of reasonable expenses, as more

fully set forth in the Application; and the Court having reviewed the Application and finding

that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b)

notice of the Application, and any hearing on the Application, was adequate under the

circumstances; and (c) all persons with standing have been afforded the opportunity to be heard

on the Application. Accordingly, it is hereby ORDERED THAT:

                    1.        The Application is GRANTED, on an interim basis.




1
    The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019).



DOCS_DE:233946.3 31271/001
                 Case 19-11938-LSS            Doc 414      Filed 05/27/21     Page 2 of 2




                 2.          The Trustee in the above-captioned case is authorized to pay to FTI the

sum of $9,712.50 as compensation for services rendered and $59,475.00 for actual and necessary

expenses by FTI for the period December 1, 2020 through March 31, 2021.

                 3.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




       Dated: May 27th, 2021                               LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
                                                       2
DOCS_DE:233946.3 31271/001
